  Case: 2:18-cr-00060-EAS Doc #: 34-1 Filed: 10/09/18 Page: 1 of 1 PAGEID #: 307



Dear Chief Judge Sargus:

I am Officer Anthony P. Morelli’s daughter. I was told we potentially won’t be able to address Gerald
Lawson during sentencing and to write a letter to you instead. I was told to write a short concrete
letter. I find that a challenge to condense almost 27 yrs of memories with my dad into one page. I
was told that Gerald Lawson was to have friends & family express to you about how good of a
person he is and how my family & the Joering family were not considered victims of his actions. I
was baffled to hear this and pondered what their definition of what a good person is & what a victim
is.

Besides my father’s exceptional career as an Officer for the city of Westerville, he was also an
exceptional father & husband. He has been recognized multiple times throughout his career as an
Officer but what truly counts is how wonderful he was as a father, husband and friend. He is the
correct definition of a good person. He was kind, caring, and always went above & beyond for
anyone. An example, he gave his life to help Quintin’s wife & child from Quintin harming them, that is
an action of a good person.

My dad had two goals in life with me, to walk me down the aisle & to be a grandpa. Now we have
goals & moments unfulfilled due to the actions of Gerald. I walked down the aisle a few months after
my dad’s murder without him I was left without my support. My dad will now not be present for my
husband and I’s future children's lives and he will not be present for my brother & their goals they
had together. Judge Sargus, if you have children, each moment you spend with them & get to
experience their accomplishments, please think of us and know we don’t get these moments with
him anymore. If you have a daughter and get the honor of walking her down the aisle, know that this
is a special moment I had ripped from me.

It is a known law to not obtain a gun for another. There are billboards and commercials discussing
the consequences of a person’s actions if they choose to do this. Gerald Lawson also knew Quintin’s
criminal past & still chose to give him a gun. $100 is how much money Gerald made from the deal.
$100 is his value of what my dad & Eric’s life is. If you split that in half that is $50 for each that
means less than a $1 for every year of my dad’s life. That means the men & women here who work
side by side with you in the courtroom, you view their lives less than $50 and is limited worth if you
only give the minimal sentencing.

Gerald supplied everything but pulling the trigger.

I think you have the opportunity to make a difference here & hold him accountable for his actions. He
made a choice; a choice that forever altered our life but will only minimally change his. We have to
live each day without my dad & from what we’ve been told he will only have his life on “pause” for 3
yrs. My dad dedicated 30yrs of his life to this city to have his future be taken away by a man who will
only get a minimal sentence for assisting with taking his life & our future from us. Do better than this
for the people who risk it all every day for our city.

Thank you for your time,
Elizabeth Morelli
 
